            IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

TERESA MURRAY,                       )
                                     )
                 Plaintiff,          )
                                     )
v.                                   )   Case No. CIV-18-232-KEW
                                     )
COMMISSIONER OF SOCIAL               )
SECURITY ADMINISTRATION,             )
                                     )
                 Defendant.          )

                           OPINION AND ORDER

     Plaintiff Teresa Murray (the “Claimant”) requests judicial

review of the decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying Claimant’s application

for disability benefits under the Social Security Act.             Claimant

appeals the decision of the Administrative Law Judge (“ALJ”) and

asserts that the Commissioner erred because the ALJ incorrectly

determined that Claimant was not disabled.                 For the reasons

discussed   below,   it   is   the   finding   of   this   Court   that   the

Commissioner=s decision should be and is REVERSED and the case is

REMANDED for further proceedings.

            Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”
42 U.S.C. § 423(d)(1)(A).      A claimant is disabled under the Social

Security   Act   “only   if   his   physical   or   mental   impairment   or

impairments are of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy. . .”                  42 U.S.C.

§423(d)(2)(A).    Social Security regulations implement a five-step

sequential process to evaluate a disability claim.           See, 20 C.F.R.

§§ 404.1520, 416.920.1




     1   Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry.       If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work.    If the claimant’s step four burden is met, the
burden shifts to the Commissioner to establish at step five that work
exists in significant numbers in the national economy which the claimant
– taking into account his age, education, work experience, and RFC – can
perform. Disability benefits are denied if the Commissioner shows that
the impairment which precluded the performance of past relevant work
does not preclude alternative work. See generally, Williams v. Bowen,
844 F.2d 748, 750-51 (10th Cir. 1988).


                                      2
        Judicial      review    of     the    Commissioner’s      determination        is

limited in scope by 42 U.S.C. § 405(g).                      This Court’s review is

limited    to     two      inquiries:        first,   whether    the     decision    was

supported       by    substantial       evidence;     and,    second,     whether    the

correct legal standards were applied.                 Hawkins v. Chater, 113 F.3d

1162,     1164       (10th    Cir.    1997)(citation         omitted).         The   term

“substantial evidence” has been interpreted by the United States

Supreme Court to require “more than a mere scintilla.                          It means

such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.”                    Richardson v. Perales, 402

U.S. 389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938)).               The court may not re-weigh the evidence

nor substitute its discretion for that of the agency.                          Casias v.

Secretary of Health & Human Servs., 933 F.2d 799, 800 (10th Cir.

1991).    Nevertheless, the court must review the record as a whole,

and the “substantiality of the evidence must take into account

whatever     in      the     record     fairly    detracts      from     its    weight.”

Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also,

Casias, 933 F.2d at 800-01.

                               Claimant’s Background

        Claimant was 50 years old at the time of the ALJ’s decision.

                                              3
Claimant completed her high school education and attended two

semesters of college.           Claimant completed a vocational course and

earned     certification        as    a    habilitation        training     specialist.

Claimant has worked in the past as a residential care aide, an

employment       training            specialist,         a      door-to-door         sales

representative,       a    receptionist,          and    an    administrative    clerk.

Claimant alleges an inability to work beginning November 20, 2015

due to limitations resulting from pain in her back, neck, and

knees.

                                Procedural History

      On    November      20,    2015,      Claimant         protectively    filed    for

disability insurance benefits under Title II (42 U.S.C. ' 401, et

seq.) of the Social Security Act.                       Claimant’s application was

denied initially and upon reconsideration.                       On August 28, 2017,

Administrative     Law      Judge      (“ALJ”)     Michael      Mannes    conducted    an

administrative     hearing        by      video    with       Claimant    appearing    in

Muskogee, Oklahoma and the ALJ presiding from McAlester Oklahoma.

On October 23, 2017, the ALJ issued an unfavorable decision.                           On

June 21, 2018, the Appeals Council denied review.                         As a result,

the   decision   of       the   ALJ    represents        the    Commissioner’s    final

decision for purposes of further appeal.                       20 C.F.R. §§ 404.981,

                                             4
416.1481.

               Decision of the Administrative Law Judge

      The ALJ made his decision at step five of the sequential

evaluation.     He determined that while Claimant suffered from

severe impairments, she retained the residual functional capacity

(“RFC”) to perform sedentary work.

                        Error Alleged for Review

      Claimant asserts the ALJ committed error in finding that

Claimant had transferable skills at step five.

                           Step Five Analysis

      In his decision, the ALJ determined Claimant suffered from

the   severe   impairments   of   osteoarthritis,   chronic   pain,   and

obesity.    (Tr. 13).    The ALJ determined Claimant could perform

sedentary work except that she could only occasionally lift, carry,

push or pull ten pounds and frequently less than ten pounds, sit

for six hours in an eight hour workday, stand or walk for two hours

in an eight hour workday, frequently reach, handle, or finger,

occasionally climb ramps or stairs, never climb ladders, ropes, or

scaffolds, frequently balance, and only occasionally stoop, kneel,

crouch, or crawl.    (Tr. 15).    After consultation with a vocational

expert, the ALJ found Claimant could perform the representative

                                    5
jobs of order clerk, document preparer, and touch up screener, all

of which were found to exist in sufficient numbers in the regional

and national economies.        (Tr. 19).     As a result, the ALJ found

Claimant was not under a disability from November 20, 2015 through

the date of the decision.      Id.

     Claimant   contends   that      the   ALJ’s   finding    that   she   had

transferable skills at step five was erroneous and not based on

substantial evidence.      In order for the ALJ to make a proper

finding of transferable skills, he must (1) “identify the specific

skills   actually   acquired    by   the   claimant,”   (2)   identify     the

“specific occupations to which those skills are transferable,” and

(3) support the findings “by appropriate documentation.”             Dikeman

v. Halter, 245 F.3d 1182, 1185 (10th Cir. 2001) quoting Soc. Sec.

R. 82-41, 1982 WL 31389 at *7.

     A “skill” is defined as

           knowledge of a work activity which requires
           the exercise of significant judgment that goes
           beyond the carrying out of simple job duties
           and is acquired through performance of an
           occupation which is above the unskilled level
           (requires more than 30 days to learn). It is
           practical and familiar knowledge of the
           principles and processes of an art, science or
           trade, combined with the ability to apply them
           in practice in a proper and approved manner.
           This includes activities like making precise
           measurements, reading blueprints, and setting

                                      6
           up and operating complex machinery. A skill
           gives a person a special advantage over
           unskilled workers in the labor market.

           Titles II & XVI: Work Skills & Their
           Transferability As Intended by the Expanded
           Vocational Factors Regulations Effective Feb.
           26, 1979, Soc. Sec. R. 82-41, 1982 WL 31389,
           *2 (1982).


     In his decision, the ALJ concluded Claimant “has acquired

work skills from past relevant work that are transferable to other

occupations with jobs existing in significant numbers in the

national economy.”    (Tr. 18).   He did not specifically identify

the particular skills which he considered were transferable from

Claimant’s past relevant work.        Curiously, the ALJ asked the

vocational expert at the administrative hearing

     Q:   Okay.   Does the Claimant have any transferable skills?

     A:   Yes, Your Honor.

     Q:   Okay and what would those be?   She does have transferable

skills?

     A:   Yes.

     (Tr. 62).

     The ALJ clearly recognized the requirement for him to identify

the transferable skills acquired by Claimant but he did not follow

up to determine from the vocational expert precisely the nature of

                                  7
the skills.    Claimant discussed in her testimony the various tasks

involved in her past relevant work of a residential care aide and

the education, training, and certification which she obtained.

(Tr. 42-43).    However, the ALJ did not identify which skills were

transferable    to   the    representative    jobs   specified    by   the

vocational expert.         When the ALJ fails to make the required

findings on the specific skills which are allegedly transferable

and fails to develop the record on such skills, the omission

constitutes reversible error.       Ware v. Barnhart, 123 Fed. Appx.

335, 338 (10th Cir. 2005).

     Defendant essentially admits in the briefing that the ALJ

failed to meet his obligation to make the required findings on

Claimant’s transferable skills.         She then argues that the error

was harmless because the ALJ should have found Claimant could

perform her past relevant work as a receptionist.                Defendant

invites the Court to rewrite the ALJ’s decision in a stretch to

affirm the conclusions of disability.        We decline the invitation.

The ALJ never identified Claimant’s receptionist employment as

past relevant work and made no findings with regard to Claimant’s

ability to engage in the basic work activities involved in the

work.   (Tr. 18).    This is not a case of an ALJ failing to reference

                                    8
a piece of evidence in his analysis.                  Rather, Defendant would have

this Court create an argument and findings at step four which the

decision fails to indicate he ever considered.                         This represents

the epitome of an impermissible post hoc rationalization for the

ALJ’s flawed analysis and conclusions.                  Franz v. Astrue, 509 F.3d

1299, 1302 (10th Cir. 2007).                The error in failing to make the

required findings at step five on the transferable skills from

Claimant’s past relevant work constituted harm since it could have

led   to    a    finding    of    disability.         On   remand,      the    ALJ   shall

reevaluate his step five findings consistent with this Opinion and

Order.

                                         Conclusion

      The       decision     of    the    Commissioner      is    not    supported      by

substantial evidence and the correct legal standards were not

applied.        Therefore, this Court finds, in accordance with the

fourth     sentence     of    42    U.S.C.       '   405(g),     the    ruling    of   the

Commissioner of Social Security Administration should be and is

REVERSED        and   the    case    is    REMANDED     for      further      proceedings

consistent with the Opinion and Order.




                                             9
IT IS SO ORDERED this 30th day of September, 2019.




                         ______________________________
                         KIMBERLY E. WEST
                         UNITED STATES MAGISTRATE JUDGE




                          10
